                                         Case 2:20-cv-09110-AB-MRW Document 1 Filed 10/05/20 Page 1 of 8 Page ID #:1
                                                                                           (SPACE BELOW FOR FILING STAMP ONLY)
                                             LAW OFFICES OF MICHAEL J. EYRE
                                                 4000 LONG BEACH BOULEVARD, SUITE 218
                                                   LONG BEACH, CALIFORNIA 90807-2617
                                                       TELEPHONE: (562) 637-3141
                                                        FACSIMILE: (562) 637-3148
                                     1
                                               MICHAEL J. EYRE, ESQ. STATE BAR NO.: 134618
                                     2    THE LAW OFFICES OF ALLMEROTH & GARNER
                                               3020 OLD RANCH PARKWAY, SUITE 300
ALLMEROTH & GARNER




                                     3          SEAL BEACH, CALIFORNIA 90740-2751
                                                    TELEPHONE: (562) 434-0991
                                     4               FACSIMILE: (562) 600-7848
                                           MARC D. ALLMEROTH, ESQ. STATE BAR NO.: 100032
                                     5   Attorneys for    Plaintiff               RASHOD
                                     6
                                         ANDERSON, an individual

                                     7
                                     8
                                                                          UNITED STATES DISTRICT COURT
                                     9
                                                                         CENTRAL DISTRICT OF CALIFORNIA
     OF




                                    10
MICHAEL J. EYRE / THE LAW OFFICES




                                    11
                                         RASHOD ANDERSON, an individual,         ) Civil Action No.:
                                    12                                           )
                                    13                       Plaintiff,          )
                                                                                 ) ORIGINAL COMPLAINT FOR DAMAGES
                                    14          v.                               ) UNDER THE FEDERAL TORT CLAIMS ACT
                                    15                                           )
                                                                                 )
                                    16   UNITED STATES OF AMERICA, a             )
                                    17   governmental entity; and DOES 1 through )          DEMAND FOR JURY TRIAL
                                         10, Inclusive,                          )
                                    18                                           )
                                                             Defendants.         )
                                    19
                                                                                 )
                                    20                                           )
                                                                                 )
                                    21
                                                                                 )
                                                                                 )
     OF




                                    22
                                                                                 )
LAW OFFICES




                                    23
                                    24            COME NOW plaintiff RASHOD ANDERSON, an individual, (hereinafter, “plaintiff”), for
                                    25   causes of action against defendants UNITED STATES OF AMERICA, a governmental entity;
                                    26   and DOES 1 through 10, Inclusive, and each of them, complains and alleges as follows:
                                    27   ///
                                    28   ///
                                                                                                  -1-
                                               _________________________________________________________________________________________________________
                                                   ORIGINAL COMPLAINT FOR DAMAGES UNDER FEDERAL TORT CLAIMS ACT
                                         Case 2:20-cv-09110-AB-MRW Document 1 Filed 10/05/20 Page 2 of 8 Page ID #:2




                                     1                                                            I.
                                     2                                         JURISDICTION AND VENUE
ALLMEROTH & GARNER




                                     3            1.      The claims herein are brought against defendant UNITED STATES OF
                                     4   AMERICA, a governmental entity, pursuant to 28 U.S.C. § 2671, et seq. (The Federal Tort
                                     5   Claims Act) and 28 U.S.C. § 1346(b)(1), for money damages as compensation for loss of
                                     6   property and personal injuries that were caused by the negligent and wrongful acts and omissions
                                     7   of employees of the United States Government while acting within the scope of their offices and
                                     8   employment, under circumstances where the United States, if a private person, would be liable to
                                     9   plaintiff in accordance with the laws of the State of California, as more fully discussed below.
     OF




                                    10   Jurisdiction is based on 28 U.S.C. §§ 1331, 1343 and 1346(b)(1).
MICHAEL J. EYRE / THE LAW OFFICES




                                    11            2.      Venue is proper in this district because all, or a substantial part of the acts and
                                    12   omissions forming the basis of these claims, occurred in the Central District of California.
                                    13                                                           II.
                                    14                                               CLAIM FOR RELIEF
                                    15            PARTIES:
                                    16            A.      Plaintiff
                                    17            3.      At all relevant times herein, plaintiff RASHOD ANDERSON, is and was an
                                    18   individual and a resident of the State of California, and the lawful owner and operator of a motor
                                    19   vehicle on the public highways who was caused to suffer injuries and damages negligently
                                    20   caused by the employees of defendants, and each of them, as alleged herein.
                                    21            B.      Defendants
     OF




                                    22            4.      At all relevant times herein mentioned, defendant UNITED STATES OF
LAW OFFICES




                                    23   AMERICA, a governmental entity, operated the United States Postal Service. Under the Postal
                                    24   Reorganization Act (39 U.S.C. §101, et seq.), the United States Postal Service is “an independent
                                    25   establishment of the executive branch of the Government of the United States.” See, 39 U.S.C.
                                    26   § 201; Dolan v. United States Postal Service, et al., 546 U.S. 481, 483-484 [126 S.Ct. 1252; 163
                                    27   L.Ed.2d 1079] (2006).
                                    28   ///
                                                                                                  -2-
                                               _________________________________________________________________________________________________________
                                                   ORIGINAL COMPLAINT FOR DAMAGES UNDER FEDERAL TORT CLAIMS ACT
                                         Case 2:20-cv-09110-AB-MRW Document 1 Filed 10/05/20 Page 3 of 8 Page ID #:3




                                     1            5.      The true names and capacities, whether individual, corporate, associate government
                                     2   or otherwise, of defendants DOES 1 through 10, inclusive, and each of them, are unknown to
ALLMEROTH & GARNER




                                     3   plaintiff, who therefore sues said defendants by such fictitious names, and plaintiff will seek
                                     4   leave of the court to amend this complaint to insert their true names or capacities when the same
                                     5   have been ascertained.
                                     6            6.      Plaintiff is informed and believes, and on such information and belief alleges, that
                                     7   at all times herein mentioned, each defendant was the agent, servant and/or employee of the
                                     8   remaining defendants, and in doing the things alleged herein, was acting in the scope of his, her
                                     9   or its authority as such agent, servant, and/or employee, and with the permission and consent and
     OF




                                    10   knowledge, either express or implied, of the remaining defendants.
MICHAEL J. EYRE / THE LAW OFFICES




                                    11            FACTS
                                    12            7.      On or about March 7, 2019, shortly before 5:00 p.m., plaintiff was operating a 2017
                                    13   Honda Accord automobile (VIN 1HGCR2F39HA21431S), bearing California license number
                                    14   7ZQY014, in a westbound direction of the number two lane of Florence Avenue, in the City of
                                    15   Santa Fe Springs, County of Los Angeles, State of California, intent on making a right turn onto
                                    16   Norwalk Boulevard. At said time and place, defendants UNITED STATES OF AMERICA, a
                                    17   governmental entity; and DOES 1 through 10, inclusive, and each of them, through their
                                    18   employee, Leiping Ho Valencia, owned, operated, maintained, managed and/or controlled a
                                    19   certain Grumman Long Life Vehicle (“LHV”), bearing United States Postal Service number
                                    20   0218317, in a manner that was careless and negligent, so as to proximately cause their vehicle to
                                    21   collide with the vehicle owned and operated by plaintiff, which collision led to the injuries and
     OF




                                    22   damages plaintiff alleges herein.
LAW OFFICES




                                    23   ///
                                    24   ///
                                    25   ///
                                    26   ///
                                    27   ///
                                    28   ///
                                                                                                  -3-
                                               _________________________________________________________________________________________________________
                                                   ORIGINAL COMPLAINT FOR DAMAGES UNDER FEDERAL TORT CLAIMS ACT
                                          Case 2:20-cv-09110-AB-MRW Document 1 Filed 10/05/20 Page 4 of 8 Page ID #:4




                                     1                    FIRST AND SOLE CAUSE OF ACTION FOR NEGLIGENCE
                                     2                                   (By All Plaintiffs Against All Defendants)
ALLMEROTH & GARNER




                                     3            8.     Plaintiff reasserts and realleges, and incorporates herein by reference as though set
                                     4   forth fully and at length, each and every allegation set forth in paragraphs 1 through 7, above.
                                     5            9.     As a direct, proximate and legal result of the carelessness and negligence of
                                     6   defendants, and each of them, and the resulting collision, plaintiff was caused to suffer and did
                                     7   sustain severe injuries and damages, which injuries caused plaintiff great mental and physical
                                     8   pain and suffering. Plaintiff is informed and believes, and thereon alleges, that said injuries will
                                     9   result in some permanent disability, all to his general damage in an amount to be proven at time
     OF




                                    10   of trial.
MICHAEL J. EYRE / THE LAW OFFICES




                                    11            10.    As a further, direct, proximate and legal result of said carelessness and negligence
                                    12   of the defendants, and each of them, plaintiff was required to and did employ physicians and
                                    13   surgeons to examine, treat and care for him, and incurred additional medical expenses for
                                    14   hospital bills and other incidental medical expenses, in an amount currently totaling $12,217.00.
                                    15   Plaintiff is informed and believes, and on such information and belief alleges, that he may incur
                                    16   additional medical expenses in an amount to be shown according to proof.
                                    17            11.    As a further proximate result of the negligence and carelessness of defendants, and
                                    18   each of them, plaintiff sustained property damage to his vehicle, as well as damages for loss of
                                    19   use of his vehicle, in the approximate amount of $11,573.42, and as according to proof at time of
                                    20   trial.
                                    21                                                          III.
     OF




                                    22                                             PRAYER FOR RELIEF
LAW OFFICES




                                    23            WHEREFORE, plaintiff prays for judgment against defendants, and each of them, as
                                    24   follows:
                                    25            1.     For general and compensatory damages, including pain and suffering, as according to
                                    26   proof at time of trial;
                                    27            2.     For medical and related expenses in the sum no less than $12,217.00; and as
                                    28   according to proof at time of trial;
                                                                                                 -4-
                                              _________________________________________________________________________________________________________
                                                     ORIGINAL COMPLAINT FOR DAMAGES UNDER FEDERAL TORT CLAIMS ACT
                                          Case 2:20-cv-09110-AB-MRW Document 1 Filed 10/05/20 Page 5 of 8 Page ID #:5




                                     1          3.      For property damage and loss of use of property, in the sum of $11,573.42, and as
                                     2   according to proof at time of trial;
ALLMEROTH & GARNER




                                     3          8.      For costs of suit incurred herein; and
                                     4          9.      For such other and further relief as the court may deem proper.
                                     5
                                     6   Dated: October 5, 2020                           Respectfully submitted,
                                     7
                                     8                                                    LAW OFFICES OF MICHAEL J. EYRE
                                     9
     OF




                                    10
                                                                                         By: MICHAEL J. EYRE
MICHAEL J. EYRE / THE LAW OFFICES




                                    11                                                   Attorneys for Plaintiff RASHOD ANDERSON, an
                                    12                                                   individual
                                    13                                                   4000 Long Beach Boulevard, Suite 218
                                    14                                                   Long Beach, California 90807-2617
                                                                                         Telephone: (562) 637-3141
                                    15                                                   e-mail: michael@eyrelaw.com
                                    16
                                    17   Dated: October 5, 2020                          THE LAW OFFICES OF ALMEROTH & GARNER

                                    18
                                    19
                                                                                        By: MARC D. ALMEROTH
                                    20                                                  Attorneys for Plaintiff RASHOD ANDERSON, an
                                                                                        individual
                                    21
                                                                                        3020 Old Ranch Parkway, Suite 300
     OF




                                    22
                                                                                        Seal Beach, California 90740-2752
LAW OFFICES




                                    23
                                                                                        Telephone: (562) 434-0991
                                    24                                                  e-mail: mdallmerothlaw@gmail.com
                                    25
                                    26
                                    27
                                    28

                                                                                                -5-
                                             _________________________________________________________________________________________________________
                                                 ORIGINAL COMPLAINT FOR DAMAGES UNDER FEDERAL TORT CLAIMS ACT
                                         Case 2:20-cv-09110-AB-MRW Document 1 Filed 10/05/20 Page 6 of 8 Page ID #:6




                                     1                                       DEMAND FOR JURY TRIAL
                                     2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Rule 38-1, Local
ALLMEROTH & GARNER




                                     3   Rules, United States District Court, Central District of California, plaintiff demands a jury trial
                                     4   for all issues so triable pleaded herein.
                                     5
                                     6   Dated: October 5, 2020                           Respectfully submitted,
                                     7
                                     8                                                    LAW OFFICES OF MICHAEL J. EYRE
                                     9
     OF




                                    10
                                                                                         By: MICHAEL J. EYRE
MICHAEL J. EYRE / THE LAW OFFICES




                                    11
                                                                                         Attorneys for Plaintiff RASHOD ANDERSON,
                                    12                                                   an individual
                                    13                                                   4000 Long Beach Boulevard, Suite 218
                                    14                                                   Long Beach, California 90807-2617
                                                                                         Telephone: (562) 637-3141
                                    15                                                   e-mail: michael@eyrelaw.com
                                    16
                                         Dated: October 5, 2020                          THE LAW OFFICES OF ALMEROTH & GARNER
                                    17
                                    18
                                    19                                                  By: MARC D. ALMEROTH
                                                                                        Attorneys for Plaintiff RASHOD ANDERSON, an
                                    20                                                  individual
                                    21
                                                                                        3020 Old Ranch Parkway, Suite 300
     OF




                                    22                                                  Seal Beach, California 90740-2752
                                                                                        Telephone: (562) 434-0991
LAW OFFICES




                                    23
                                                                                        e-mail: mdallmerothlaw@gmail.com
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                                -6-
                                             _________________________________________________________________________________________________________
                                                 ORIGINAL COMPLAINT FOR DAMAGES UNDER FEDERAL TORT CLAIMS ACT
                                         Case 2:20-cv-09110-AB-MRW Document 1 Filed 10/05/20 Page 7 of 8 Page ID #:7




                                     1                  (PROOF OF SERVICE – Code Civ. Proc., §§ 1013a and 2015.5)
                                     2   STATE OF CALIFORNIA                              )
ALLMEROTH & GARNER




                                                                                          ) ss.
                                     3
                                         COUNTY OF LOS ANGELES                            )
                                     4          I, MICHAEL J. EYRE, am employed in the County of Los Angeles, State of California.
                                     5   I am over the age of 18 and not a party to the within action; my business address is Law Offices
                                         of Michael J. Eyre, 4000 Long Beach Boulevard, Suite 218, Long Beach, California 90807-2617.
                                     6   On October 5, 2020, I served the foregoing document described as ORIGINAL COMPLAINT
                                     7   FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT on Interested Parties by
                                         placing:
                                     8
                                     9         ( ) the original addressed to propounding party (and)
                                               (X) a true copy thereof enclosed in a sealed envelope addressed as stated
     OF




                                    10         ( ) below (X) on the attached mailing list.
MICHAEL J. EYRE / THE LAW OFFICES




                                    11                           * * * SEE ATTACHED SERVICE LIST * * *
                                    12                            Sent Via Certified Mail, Return Receipt Requested
                                    13
                                                By mailing as follows: I am “readily familiar” with this firm’s practice of collection and
                                    14   processing correspondence for mailing. Under the practice it would be deposited with the U.S.
                                         Postal Service on the same day with postage thereon fully prepaid at Long Beach, California in
                                    15
                                         the ordinary course of business. I am aware that on motion of the party served, service is
                                    16   presumed invalid if postal cancellation date or postage meter date is more than one day after date
                                         of deposit for mailing in affidavit.
                                    17
                                    18         Executed on October 5, 2020, at Long Beach, California.

                                    19              (State)         I declare under penalty of perjury under the laws of the State of California
                                    20                              that the above is true and correct.

                                    21   XXXXX (Federal)            I declare that I am employed in the office of a member of the bar of this
                                                                    court at whose direction the service was made.
     OF




                                    22
LAW OFFICES




                                    23
                                    24
                                                                                               MICHAEL J. EYRE
                                    25
                                    26
                                    27
                                    28

                                                                                               -7-
                                            _________________________________________________________________________________________________________
                                                ORIGINAL COMPLAINT FOR DAMAGES UNDER FEDERAL TORT CLAIMS ACT
                                         Case 2:20-cv-09110-AB-MRW Document 1 Filed 10/05/20 Page 8 of 8 Page ID #:8




                                     1                                               SERVICE LIST
                                     2
ALLMEROTH & GARNER




                                     3   Civil Process Clerk                                        Attorney for Defendant UNITED STATES
                                         UNITED STATES ATTORNEY’S OFFICE                            OF AMERICA, a governmental entity
                                     4
                                         FEDERAL BUILDING
                                     5   300 N. Los Angeles Street, Suite 7516
                                         Los Angeles, California 90012
                                     6
                                     7
                                     8
                                     9
     OF




                                    10
MICHAEL J. EYRE / THE LAW OFFICES




                                    11
                                    12
                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
     OF




                                    22
LAW OFFICES




                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                               -8-
                                            _________________________________________________________________________________________________________
                                                ORIGINAL COMPLAINT FOR DAMAGES UNDER FEDERAL TORT CLAIMS ACT
